DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1, 18 and 20 are objected to because of the following informalities:  there is punctuation missing from each of these claims: in claim 1, punctuation (i.e. a semicolon) is missing after the “assigning” step and in claims 18 and 20, after the same corresponding step/function/instruction. Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-14, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13-21 and 24 of copending Application No. 16/780,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed by or substantially similar/nearly identical to claims of the copending application, per the table below; or differ only by manner by which the invention is being claimed (i.e. method, or instructions stored in memory for the same method).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. 17/482,198
U.S. 16/780,798
Claim 1
Claim 1
Claim 3
Claim 3
Claim 6
Claim 13
Claim 7
Claim 14
Claim 8
Claim 15
Claim 9
Claim 16
Claim 10
Claim 17
Claim 11
Claim 18
Claim 12
Claim 19
Claim 13
Claim 20
Claim 14
Claim 21
Claim 18
Claim 1
Claim 20
Claim 24








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tolo, Lars Olav. "Multi-GPU Rendering with Vulkan API." Master's thesis, The University of Bergen, 2018 (“Tolo”). 

	Regarding claim 1: 
	Tolo teaches: a method for graphics processing (see e.g. Chapter 1, Introduction, method using GPUs), comprising: 
	rendering graphics for an application using a plurality of graphics processing units (GPUs) (see e.g. Chapter 1, Introduction, multi-GPU rendering); 
	using the plurality of GPUs in collaboration to render an image frame including a plurality of pieces of geometry (e.g. sections 2.1-2.3, multi-GPUs to render a frame of, i.e. primitives); 
	assigning responsibility for the rendering of the plurality of pieces of geometry between the plurality of GPUs based on a plurality of screen regions (section 2.3), each GPU having a corresponding division of the responsibility during a pre-pass phase of rendering (section 2.3, “sort-first” approach), 
	generating information at the plurality of GPUs regarding relations of the plurality of pieces of geometry to the plurality of screen regions (section 2.3, in the sort-first approach, the screen region is divided during geometry processing, said geometry processing corresponding to the “generating information...” feature above); 
	reassigning the plurality of screen regions to the plurality of GPUs based on the information for purposes of performing the rendering of the plurality of pieces of geometry in a subsequent phase of rendering (section 2.3.3. a hybrid approach, such as a hybrid of the sort-first and sort-last approaches to reassign or sort after geometry testing, or sort middle).  
	Further regarding the above, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the above reassigning, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   That is to say, Tolo teaches flexibility with regard to how to implement assignment of screen regions to GPUs.  The above reassigning is one embodiment of the teachings of Tolo (see Ch. 2). 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	Tolo further teaches: the method of claim 1, wherein the information includes an approximate area that a corresponding piece of geometry overlaps a corresponding screen region (See above mapping to claim 1, the information can be part of geometry processing, which can include overlap information (see Ch. 2)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps in the known graphics processing pipeline to render images. 


	Regarding claim 4:
	Tolo further teaches: the method of claim 1, wherein the information includes an accurate or approximate area that primitives of a piece of geometry occupies in a corresponding region, or 
	wherein the information includes the number of pixels shaded per screen region, or wherein the information includes a vertex count per screen region (See above mapping to claim 1, the information can be part of geometry processing, which can include any one of the above information (see Ch. 2)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps in the known graphics processing pipeline to render images. 


	Regarding claim 5:
	Tolo further teaches: the method of claim 1, wherein corresponding information may be generated or not generated depending on one or more properties of a corresponding piece of geometry (See above mapping to claim 1, clipping or culling can remove primitives – this corresponds to the above claim features (see Ch. 2)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps in the known graphics processing pipeline to render images. 


	Regarding claim 6:
	Tolo further teaches: the method of claim 1, wherein the information is generated by one or more shaders, wherein the one or more shaders use at least one dedicated instruction to accelerate generation of the information (see Ch. 2, the information can be generated by a programmable vertex shader; or tessellation evaluation shader, or tessellation control shade -any one of these correspond to the above one or more shaders using at least one dedicated instruction). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps/features in the known graphics processing pipeline to render images.


	Regarding claim 8:
	Tolo further teaches: the method of claim 1, wherein the information is generated by one or more shaders, wherein the one or more shaders are configurable to output the information or to output vertex position and parameter information for use by the subsequent phase of rendering  (see Ch. 2 and Fig. 2.2 with related description). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps/features in the known graphics processing pipeline to render images.


	Regarding claim 9:
	Tolo further teaches: the method of claim 1, wherein at least one of the plurality of GPUs is assigned to a screen region prior to commencement of or during the subsequent phase of rendering (see 2.2-2.4, hybrid approach to multi-GPU implementation allows for the above claimed result). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility in multi-GPU systems.  


	Regarding claim 10:
	Tolo further teaches: the method of claim 1, wherein a screen region initially assigned to a first GPU is reassigned to a second GPU during the subsequent phase of rendering (see Ch. 2 with regard to multi-GPU configurations and hybrid approaches. A sort first and then middle, hybrid approach teaches the above scenario). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility with regard to multi-GPU systems. 


	Regarding claim 11:
	Tolo further teaches: the method of claim 1, wherein a screen region is assigned to more than one of the plurality of GPUs  (see Ch. 2 with regard to multi-GPU configurations and hybrid approaches. Tolo is not limiting with respect to having a strict 1:1 assignment of GPU to region. This can also be taught with more than one GPU performing different processing on the same screen region). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility with regard to multi-GPU systems. 


	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1, wherein a rendering order of the plurality of pieces of geometry does not match an order of corresponding draw calls in a rendering command buffer, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	Tolo teaches that the rendering command buffer is known (e.g. p. 25). It is also possible that primitives may be removed from further rendering operations (see e.g. p. 15), such to arrive at the above wherein feature. Modifying Tolo, in view of itself, such to include the above, as all taught by Tolo, would have been obvious and predictable to one of ordinary skill in the art.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1, wherein a rendering command buffer is shared between the plurality of GPUs as a common rendering command buffer, 
	wherein the format of the common rendering command buffer allows a command to be executed only by a subset of the plurality of GPUs, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 
	Tolo teaches a rendering command buffer that can be shared amongst GPUs as part of allocation. To this end, how the code is written and allocation is decided, one result can be that a command can only be executed by a subset of GPUs (see also Ch. 2 and mapping of claim 1 above, in combination with Fig. 2.7, p. 24-25, 34-45).  Modifying Tolo, in view of itself, such to include the teachings of itself re: rendering command buffers, multi-GPU configurations and allocations/programming code, is all of taught and suggested by Tolo, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	Tolo further teaches: the method of claim 1, wherein the information allows relaxation of rendering phase dependencies, resulting in a first GPU proceeding to the subsequent phase of rendering while a second GPU is still processing the pre-pass phase of rendering (see discussion in Ch. 2 re: graphics pipeline, primitives can be culled or removed from subsequent rendering. Depending on what a first and second GPU is assigned to perform, this can relax the dependencies if, i.e. a primitive assigned to one of the two is no longer needed in subsequent processing.)
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility in multi-GPU systems.  


	Regarding claim 16:
	Tolo further teaches: the method of claim 1, wherein the information generated while rendering the image frame is used to assign the plurality of screen regions to the plurality of GPUs in a subsequent image frame (see Ch. 2, discussion of graphics pipeline in combination with multi-GPU configurations. It is possible that information for one frame can be used or applied to subsequent image frames as part of graphics processing). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps/features in the known graphics processing pipeline to render images.


	Regarding claim 17:
	Tolo further teaches: the method of claim 1, wherein the plurality of pieces of geometry is reassigned for the subsequent phase of rendering such that successive pieces of geometry are processed by different GPUs  (see 2.2-2.4, hybrid approach to multi-GPU implementation allows for the above claimed result).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility in multi-GPU systems.  




Claims 2, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolo in view of Hakura (U.S. Patent Application Publication No. 2017/0148203 A1).  

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: wherein the pre-pass phase of rendering is a Z pre-pass phase of rendering, wherein the subsequent phase of rendering is a geometry pass phase of rendering, 
	determining a plurality of costs for rendering the plurality of pieces of geometry during the geometry pass; and 
	considering the plurality of costs when assigning the plurality of screen regions to the plurality of GPUs, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first wherein clause, see Hakura, paras. 9 and 141-156, z pre-pass phases are known in the art.  
	Re: the second wherein clause, see Tolo, Ch. 2 and namely the graphics pipeline and flexibility with regard to multi-GPU systems. Modifying Tolo, in view of Hakura, such to include a z pre-pass, per Hakura, prior to a geometry pass phase, such to achieve rendering benefits as per Hakura (Description of Related Art and Summary), would have been obvious and predictable to one of ordinary skill in the art. 
	Re: determining and considering steps, Tolo teaches that costs such as the amount of time it takes to render for each GPU can be taken into consideration when distributing work amongst GPUs (see p. 61-63). Modifying Tolo, in view of itself, such to include such considerations/costs when distributing work amongst GPUs, is all of taught and suggested by Tolo, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
Hakura further teaches: the method of claim 1, wherein a scan converter generates the information (para. 70, rasterizer functioning as a scan converter). Modifying the Tolo, such to include the rasterizer of Hakura to, i.e. generate information (i.e. perform z-culling or other z-based optimizations), would have been obvious to one of ordinary skill in the art as of the effective filing date of applicant’s claims. . The motivation would be to implement known architecture to perform steps/features in the also known graphics processing pipeline.


	Regarding claim 18: see also claim 1. 
	Hakura further teaches: a non-transitory computer-readable medium storing a computer program for implementing a graphics pipeline (parad. 159-61 in combination with e.g. claim 1), the computer-readable medium comprising. 
The computer program of claim 18 corresponds to the method of claim 1 and, thus, the same rationale for rejection applies. Modifying Tolo, such to perform its method via instructions on a computer-readable medium, per Hakura, would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims. The motivation would be make use of known architecture to perform tasks.  


	Regarding claim 19: see claim 3. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 20: see also claim 1. 
	Hakura further teaches: a computer system (Fig. 2) comprising: a processor (Fig. 2: 230); memory (Fig. 2: 204) coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for graphics processing (paras. 159-61 plus e.g. claim 1). 
	The method of claim 20 corresponds to the method of claim 1 and, thus, the same rationale for rejection applies. Modifying Tolo, such to perform its method via a system as per Hakura, would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims. The motivation would be make use of known architecture to perform tasks.  
 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tolo in view of Dimitrov (U.S. Patent Application Publication No. 2019/0206023 A1). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the information is generated by one or more shaders, wherein the one or more shaders do not perform allocations of a position or parameter cache, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Tolo teaches that shaders are known to, i.e. generate information (see Ch. 2), corresponding to the first wherein clause.  Re: the second wherein clause, see Dimitrov, para. 84.  Modifying Tolo, in view of Dimitrov, such to include the implementation of a graphics pipeline, per Dimitrov and also relevant to Tolo, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to rendering, allocation of tasks in graphics processing, and combinations thereof.
*   *   *   *   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613